  Case 5:20-cv-00422-GLS-ATB Document 8 Filed 05/21/20 Page 1 of 3



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
TYSHAWN PITTMAN,

                           Plaintiff,                    5:20-cv-422
                                                         (GLS/ATB)
                    v.

SGT/INV STACEY BILLINGS et al.

                           Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
Tyshawn Pittman
Pro Se
7 Owego Street
Cortland, NY 13045

Gary L. Sharpe
Senior District Judge


                                        ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Andrew T. Baxter duly

filed on April 30, 2020. (Dkt. No. 7.) Following fourteen days from the service

thereof, the Clerk has sent the file, including any and all objections filed by the

parties herein, to the court for review.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No. 7) is
  Case 5:20-cv-00422-GLS-ATB Document 8 Filed 05/21/20 Page 2 of 3



ADOPTED in its entirety; and it is further

      ORDERED that plaintiff’s Eleventh Amendment claim is DISMISSED

WITH PREJUDICE; and it is further

      ORDERED that, with the exception of plaintiff’s Fourth Amendment

unreasonable seizure and his First Amendment retaliation claim against all

three defendants, which SURVIVE review and shall proceed, the complaint is

DISMISSED WITHOUT PREJUDICE IN ALL OTHER RESPECTS; and it is

further

      ORDERED that plaintiff may amend his complaint as to his equal

protection and municipal liability claims within THIRTY (30) DAYS from the

date of this Order1; and it is further

      ORDERED that, if plaintiff files an amended complaint, it shall be

referred to Magistrate Judge Baxter for review; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.



          1
        Any amended complaint filed by plaintiff must bear his original signature and must be
a complete pleading that will supersede and replace the original complaint in its entirety. The
amended pleading must also name one or more defendants and set forth a short and plain
statement of the facts on which he relies in support of his claim that the individual named as a
defendant engaged in misconduct or wrongdoing that violated plaintiff's constitutional right.


                                               2
  Case 5:20-cv-00422-GLS-ATB Document 8 Filed 05/21/20 Page 3 of 3



May 21, 2020
Albany, New York




                                    3
